UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7144



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT CARL DOUGLAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-92-33, CA-97-561-2)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Carl Douglas, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Carl Douglas seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Douglas, No. CR-92-33; CA-97-

561-2 (M.D.N.C. May 29, 1998).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2